            Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________

ANDRÉ PAUWELS                                         Case No. 1:19-CV-02313-RA

                 Plaintiff,

                                                      SECOND AMENDED COMPLAINT
       v.


THE BANK OF NEW YORK MELLON                           JURY TRIAL DEMANDED
CORPORATION, THE BANK OF NEW
YORK MELLON, DELOITTE LLP,
DELOITTE USA LLP, and DELOITTE
TAX LLP
                 Defendants.


       Plaintiff André Pauwels (“Pauwels”), through his undersigned attorneys, brings this action

on his own behalf against The Bank of New York Mellon Corporation (“BNY Mellon”), The Bank

of New York Mellon (together with BNY Mellon, “BNYM”), Deloitte LLP, Deloitte USA LLP,

and Deloitte Tax LLP (collectively, “Deloitte,” and together with BNYM, “Defendants”) and

states the following based upon his personal knowledge with respect to his own acts or acts taking

place in his presence, and upon information or belief as to all other matters:

                                   NATURE OF THE ACTION

       1.        This is an action by Plaintiff for the theft of his trade secrets by the Defendants.

Most notably, without Pauwels’ express permission (and, indeed, contrary to his explicit

instructions), BNYM and Deloitte took for their own a proprietary computational model that

Pauwels developed to analyze, assess, and monitor a complex form of investment in the energy

sector (“Pauwels Model”). Worse, BNYM shared the Pauwels Model with Deloitte—a direct

competitor to Pauwels for BNYM’s business—despite representing to Pauwels that they had done

no such thing.


                                                  1
              Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 2 of 33



         2.       Together, BNYM and Deloitte used the Pauwels Model to replace Pauwels in his

role as an independent BNYM contractor. BNYM and Deloitte stole the Pauwels Model to avoid

the time and expense it would take to develop a new model so that Deloitte could provide the

services that Pauwels was already providing.

         3.       After Pauwels discovered that BNYM and Deloitte had stolen the Pauwels Model

for their own use, he confronted BNYM.

         4.       BNYM promptly terminated their relationship with Pauwels, telling him that

BNYM would not “take this shit” from a “small advisor” like Pauwels, thereby pushing Pauwels

to file this suit. Defendants’ actions have resulted in Pauwels suffering loss of business, economic

damages, and the dissemination of his proprietary, trade secrets—specifically, the Pauwels Model.

                                             PARTIES

         5.       Pauwels is a natural person and citizen of Belgium, residing in London, United

Kingdom.

         6.       BNY Mellon is a corporation registered according to laws of Delaware, and having

its principal place of business in New York State at 240 Greenwich Street, New York, New York

10286.

         7.       The Bank of New York Mellon (“Bank”) is a subsidiary of BNY Mellon and one

of its banks. Chartered by New York, the Bank houses BNY Mellon’s institutional businesses,

including Asset Servicing, Issuer Services, including Broker-Dealer and Advisor Services. The

Bank has its principal place of business in New York State at 240 Greenwich Street, New York,

New York 10286.




                                                  2
            Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 3 of 33



       8.       Deloitte LLP is a limited liability partnership registered according to the laws of

Delaware, and having its principal place of business in New York State at 30 Rockefeller Plaza,

New York, New York 10112.

       9.       Deloitte USA LLP is a limited liability partnership registered according to the laws

of Delaware, and having its principal place of business in New York State at 30 Rockefeller Plaza,

New York, New York 10112.

       10.      Deloitte Tax LLP is a limited liability partnership registered according to the laws

of Delaware, and having its principal place of business in New York State at 30 Rockefeller Plaza,

New York, New York 10112.

                                 JURISDICTION AND VENUE

       11.      This Court has subject matter jurisdiction over this matter pursuant to 28 USC §

1332 given the complete diversity of parties and the amount in controversy.

       12.      This Court has personal jurisdiction over the Defendants given that they are

headquartered in New York City, New York and conduct substantial business in this State.

       13.      Venue is proper in this Court under 28 USC § 1391 as the Defendants have their

principal places of business in New York City, New York.

                                           BACKGROUND

                                Pauwels’ Relationship with BNYM

       14.      In early 2009, Pauwels was approached by Kevin Peterson of BNYM with an offer

to work for BNYM as an independent advisor. Peterson proposed that Pauwels analyze BNYM’s

potential investments and provide his assessment of the strength and desirability of the proposed

deal. Pauwels would work to analyze several different kinds of investments, including, among

others, alternative energy transactions.



                                                 3
          Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 4 of 33



        15.    Pauwels and Peterson had worked together multiple times and on multiple

transactions starting in 1995, and Pauwels considered Peterson a close friend and trusted colleague.

Peterson, in turn, knew that he could rely on Pauwels’ knowledge and expertise regarding complex

investments in light of Pauwels’ ability to effectively model potential transactions.

        16.    Beginning in April 2009, Pauwels began providing his analytical services to

BNYM on a deal-by-deal basis—both to BNY Mellon and the Bank. That is, Pauwels would

analyze and consider a proposed BNYM investment and provide guidance and advice to the bank

on the deal terms and valuation. To help facilitate his work on certain kinds of investments,

Pauwels would create complex financial models that he then used to help analyze proposed

projects. And while at times, to better explain his advice and opinions, Pauwels would attach

copies of spreadsheets generated for a particular BNYM investment, he did so only when it was

necessary to better illustrate the point for the bank—BNYM paid for Pauwels’ advice and

expertise, not for his models.

        17.    Pauwels was not provided with a contract by BNYM, nor did he request one.

Instead, he worked as an independent advisor, providing BNYM with outside expertise and

analysis; he was compensated for his services based on invoices that he would submit periodically

to BNYM for processing. In 2013, Pauwels was given a BNYM email address to facilitate his

work.

        18.    In March 2014, several years into Pauwels’ relationship with BNYM, Peterson

approached Pauwels about working to value a potential investment in the alternative energy sector:

a wind farm.




                                                 4
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 5 of 33



       19.    By this time, Pauwels performed his work for BNYM through Andre Pauwels

Advisory Ltd., a company he founded specifically for his BNYM work. Pauwels was the founder,

CEO, and sole employee of this company.

       20.    To properly advise BNYM on the contemplated wind farm transaction, Pauwels

worked on a method for valuing and analyzing the proposed energy investment and, later that year,

flew to New York to participate in meetings with project sponsors, other prospective investors,

and relevant members of the legal team regarding the proposed investment.

       21.    Relying on his years of experience and expertise in evaluating complex financial

transactions, Pauwels developed the Pauwels Model—his own, proprietary model to value

BNYM’s proposed energy sector investments. The Pauwels Model served as both a direct

valuation tool for Pauwels and as a means to check spreadsheets and proposals sent to BNYM by

investment sponsors and arrangers. BNYM, recognizing that the Pauwels Model offered unique

advantages to other available tools for evaluating energy sector investments, accepted and

approved the use of the Pauwels Model to evaluate BNYM’s proposed deals.

       22.    From 2014 onward, the scope of Pauwels’ work for BNYM expanded to include

more than twenty energy investments, and for several years BNYM and Pauwels worked together

to their mutual success. Initially, Pauwels would analyze potential investment projects for BNYM

using the Pauwels Model and then advise BNYM of his conclusions. Later, he also began using

the Pauwels Model to monitor BNYM’s existing investments (many of which he had initially

evaluated) by maintaining and updating every month the spreadsheets generated with the Pauwels

Model for each investment.




                                               5
            Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 6 of 33



        23.     Based in no small part on Pauwels’ work (and, by extension, the Pauwels Model),

BNYM made hundreds of millions of dollars in profit through their lending and investment

activity.

                                       The Pauwels Model

        24.     Because energy-sector investments (particularly those based around renewable or

alternative energy) implicate a host of potential revenue/support streams, including government

subsidies, tax breaks, and other non-customer sources, valuing such an investment requires lengthy

negotiation between the venture’s sponsor and the investing bank. All parties involved typically

employ sophisticated financial models to determine an agreed-upon value for the investment.

        25.     Rather than use an off-the-shelf solution, BNYM began relying on Pauwels to

model, analyze, and value their energy-sector investments using the Pauwels Model. This offered

BNYM a bespoke solution that was difficult to replicate without access to the spreadsheets

themselves and where the creator (Pauwels) could—and did—tailor the analysis to BNYM’s

proposed investments.

        26.     Pauwels used his Pauwels Model to analyze BNYM’s proposed investment and

then provide guidance and analysis to the bank on various aspects of the proposed transaction,

such as how the bank should optimally invest in an alternative energy project, whether

counterparties or co-investors were being too aggressive in their own valuations, etc.

        27.     The Pauwels Model was particularly useful in analyzing “tax equity

investments”—that is, investments in alternative energy projects for which the primary return on

the investment is expected to come in the form of tax benefits (e.g., tax credits). For example, if

BNYM made a tax equity investment, they could expect to receive substantially all of the venture’s

tax credits for a number of years (typically for a decade) along with a portion of the revenue



                                                6
          Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 7 of 33



generated by the venture. Pauwels designed and built his Pauwels Model to evaluate and monitor

this exact type of investment. By looking to data—typically sourced from third parties, including

the deal’s sponsor—on aspects of a venture such as the projected energy production, asset

depreciation, and operating expenses, the Pauwels Model would calculate how much BNYM could

invest in light of the proposed project’s value such that BNYM’s initial investment could be repaid

and achieve the desired return.

       28.     This calculation is extremely complicated, as is the Pauwels Model. Estimating the

optimal investment size and a variety of other parameters for a project requires several layers of

analysis. For example, the Pauwels Model calculates the proposed project’s tax credits, taxable

income, and cash flow under various wind scenarios, combining the different results into a simple

rate of return or, alternatively, outputs the expected date on which BNYM would achieve their

target return on the investment. Additionally, the Pauwels Model accounts for US tax benefits,

which requires the calculation and evaluation of all income, expenses, depreciation, distributions,

and excess distributions for a given project.

       29.     The Pauwels Model also looks to and calculates a potential investment’s

Hypothetical Liquidation at Book Value (HLBV), which looks at how much BNYM could receive

if the proposed venture (including all its equipment, etc.) was liquidated at book value, and which

helped establish the accounting impact of the investment. The HLBV must be modeled since it is

not typically provided by a venture’s sponsor and is calculated based on a multitude of different

financial inputs.

       30.     Implementing and using the Pauwels Model was a major undertaking that required

a significant expenditure of Pauwels’ labor and skill, including to ensure that the generated

spreadsheets were tailored to BNYM’s specific investments with all the relevant deal terms and



                                                7
          Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 8 of 33



particularities. Indeed, obtaining the necessary data and ensuring that it was loaded correctly into

the Pauwels Model could take several months, with each BNYM investment requiring its own

implementation of the Pauwels Model. The data itself would come from third parties—e.g., the

sponsor, wind engineers, transmission specialists, market forecasts, etc.—and either would be

provided directly to Pauwels or placed in a data room for Pauwels to access.

       31.     After loading his model with data, Pauwels would generate an analysis of the

proposed transaction. He would provide BNYM with his analysis of the investment, which was

sometimes accompanied by the resulting Pauwels Model spreadsheet, though most of the time

Pauwels would provide BNYM only the with top-line results of his calculations, and not the entire

system of formulas and computations from the Pauwels Model.

       32.     Additionally, once a final version of the Pauwels Model was created for a particular

transaction, Pauwels could then later update the Pauwels Model with new data to monitor and track

the investment’s performance. By loading updated data from the investment’s actual production,

income, expenses, and cash distributions, Pauwels could provide monthly updates to BNYM’s

personnel. Such performance tracking was useful for providing updates to the “flip date” of an

investment (i.e., the projected date on which BNYM achieved their investment return goal) and on

periodic accounting impacts of the investment.

       33.     In short, the Pauwels Model is an interconnected system of formulas and equations

that Pauwels developed as a tool to help him analyze BNYM’s alternative energy investments.

The Pauwels Model was integrated into and implemented in Excel spreadsheets (“Pauwels Model

Spreadsheets”) that Pauwels—not BNYM—used to evaluate and value BNYM’s various

investments. If BNYM elected to fund the investment, Pauwels—not BNYM—used the Pauwels

Model Spreadsheet for that investment to monitor its progress and advise the bank accordingly.



                                                 8
          Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 9 of 33



                             Keeping the Pauwels Model Confidential

       34.     During the term of his relationship with BNYM, Pauwels modeled more than

twenty energy-sector projects (i.e., windfarms): five in 2014, four in 2015, nine in 2016, and four

in 2017. Pauwels generated and used Pauwels Model Spreadsheets to analyze the proposed

investments in these projects. Because analysis of several windfarms was sometimes consolidated

into a single Pauwels Model Spreadsheet, Pauwels’ work from 2014–2017 resulted in twelve

Pauwels Model Spreadsheets, half of which Pauwels later revised on a monthly basis to facilitate

his monitoring work for BNYM.

       35.     In the course of providing his analysis and guidance to BNYM, Pauwels would

sometimes share the relevant Pauwels Model Spreadsheet with select individuals at BNYM when

it was necessary to illustrate the basis for his expert advice and its implications. More specifically,

even though dozens of people (sometimes as many as a hundred) could work on any one wind-

energy transaction (including employees for co-sponsors, arrangers, etc.), Pauwels sent his

Pauwels Model Spreadsheets to three people in BNYM’s tax accounting department: Martin

Ruckel (a manager in the tax accounting department), Reza Sarmasti (a Managing Director in

charge of the tax accounting department), and Laura Hegedus (a Managing Director in charge of

wind investments). Ruckel and Hegedus both reported to Sarmasti, who in turn reported to Kevin

Peterson. On rare occasions, Pauwels would also copy Peterson on his emails to Ruckel, Sarmasti,

and Hegedus—but this was only to keep Peterson informed of what Sarmasti’s team was doing.

The core group of BNYM recipients, however, was limited to Ruckel (and, in December 2017,

Ruckel’s replacement), Hegedus, and Sarmasti.

       36.     Pauwels did not send the Pauwels Model Spreadsheets to anyone else in BNYM,

and made sure that each of the recipients—particularly Sarmasti and Hegedus—understood that



                                                  9
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 10 of 33



the Pauwels Model Spreadsheets were confidential, should not be shared broadly within BNYM,

and certainly should not be shared with third parties.

       37.     Pauwels’ made his position on the confidentiality of the Pauwels Model clear

before BNYM made its first wind energy investment, establishing firm limits on who inside and

outside of BNYM could receive (or even see) the Pauwels Model Spreadsheets. In November

2014, while working to evaluate his first major energy-sector investment for BNYM, Pauwels

found that the arranger’s model for the investment was too optimistic in one scenario. When

BNYM notified the arranger of this issue, the arranger asked to see BNYM’s analysis to compare.

BNYM, in turn, asked whether Pauwels would share the relevant Pauwels Model Spreadsheet with

the arranger. Pauwels refused to share the Pauwels Model Spreadsheet or to allow BNYM to do

so. BNYM agreed and did not share the Pauwels Model with the arranger. Instead, Pauwels

created and permitted BNYM to send a separate spreadsheet that contained only the results of the

relevant section of the Pauwels Model Spreadsheet (representing no more than 5% of the Pauwels

Model Spreadsheet)—with no formulas, calculations, or other aspects of the Pauwels Model

included.

       38.     Specifically, in November 2014, Pauwels spoke with Reza Sarmasti and Laura

Hegedus about BNYM’s request for Pauwels to share the Pauwels Model Spreadsheet with the

arranger. Pauwels explained that the Pauwels Model (and resulting Pauwels Model Spreadsheets)

were his proprietary work and property, that he would not share them with the arranger (or anyone

outside BNYM at all), and that he considered them to be and that they were confidential. Sarmasti

and Hegedus agreed and confirmed, on behalf of BNYM, that the Pauwels Model and Pauwels

Model Spreadsheets were confidential and proprietary and that they would not be shared outside

of BNYM. Indeed, Sarmasti was well aware of Pauwels’ position against sharing his models



                                                10
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 11 of 33



broadly (both within BNYM and with third parties) because Pauwels had similarly refused to share

broadly models that he had developed for other BNYM investments prior to March 2014. Both

Reza Sarmasti and Kevin Peterson had agreed to keep those models private, too.

       39.     There was therefore never a question of who owned the Pauwels Model or its

confidentiality. In correspondence sent by BNYM to Pauwels, it was referred to as “your model”

(and conversely “my model” in correspondence from Pauwels to BNYM). Pauwels also included

his initials—“AP”—in most of the spreadsheets that he shared with BNYM. All the BNYM

recipients (i.e., Sarmasti, Hegedus, and Ruckel) all knew and understood through repeated

conversations and correspondence with Pauwels that the Pauwels Model belonged to him; Peterson

also understood this.

       40.     Moreover, because over the better part of a decade BNYM had always respected

the proprietary nature of his models and spreadsheets (including the Pauwels Model and Pauwels

Model Spreadsheets) and had always complied with his direction to keep them confidential,

Pauwels did not encrypt or password-protect the Pauwels Model Spreadsheets. Instead, Pauwels

relied on the agreement and understanding with BNYM over the Pauwels Model Spreadsheets’

confidentiality and trusted that BNYM—including his friend Kevin Peterson—would not betray

his trust and would keep the Pauwels Model and Pauwels Model Spreadsheets confidential (both

internally at BNYM and with third parties).

       41.     Throughout the term of his relationship with BNYM, Pauwels continued to insist

that BNYM never share or otherwise disseminate the Pauwels Model or Pauwels Model

Spreadsheets to third parties, including to rival banks or accounting companies. Thus, in addition

to November 2014, BNYM only asked Pauwels to share the Pauwels Model Spreadsheets one

other time: in December 2016, when BNYM wanted to share additional analysis with a



                                               11
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 12 of 33



counterparty in an intended investment and with the arranger of the deal. The counterparty and

arranger were intransigent and BNYM was pushing for a deal modification that the official model

being used for the investment could not properly analyze—but the Pauwels Model could. During

separate one-on-one calls, both Hegedus and Sarmasti pushed Pauwels for permission to share the

Pauwels Model Spreadsheet. Despite the pressure, Pauwels refused and reiterated that no one at

BNYM could share either the Pauwels Model itself or the Pauwels Model Spreadsheets. BNYM

complied with Pauwels’ directions. Thus, while BNYM did ask on two occasions if they could

share the Pauwels Model Spreadsheets more widely, Pauwels refused and did not allow the

Pauwels Model to be shared. BNYM complied with this refusal each time.

       42.     On two other occasions—in 2015 and 2016—when BNYM was bidding on

potential wind-energy investments involving the same sponsor, bidders were required to attach

analytical spreadsheets to their bids. Pauwels worked to ensure the continued confidentiality of

the Pauwels Model (and prevent its dissemination to third parties) by providing BNYM with highly

simplified Excel spreadsheets that included just a small section of the calculations that did not

provide insight into the inner workings of the Pauwels Model. These abbreviated spreadsheets,

only shared with the same investment sponsor for both bids, contained solely the information

helpful to BNYM’s negotiations and could not be used to duplicate or otherwise reverse engineer

the Pauwels Model.

                                     BNYM Brings in Deloitte

       43.     In the Spring of 2016, BNYM informed Pauwels that they had retained Deloitte to

conduct a review and audit of the bank’s procedures for analyzing wind-energy investments.

Pauwels was asked to participate in a series of conference calls to discuss the investment evaluation

process at a high level. Because Pauwels believed that Deloitte was simply coming in to review



                                                 12
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 13 of 33



the overall process, he agreed to join four calls—one in March, one in April, and two in May. On

the calls, Pauwels was introduced as an independent consultant responsible for reviewing the “base

case model” who had his own model for analyzing the BNYM investments. At no time during

these calls or as part Deloitte’s alleged review did Pauwels share or authorize the sharing of the

Pauwels Model or Pauwels Model Spreadsheets with Deloitte. Deloitte was therefore aware and

understood that the Pauwels Model (and the Spreadsheets) were confidential and could not be

shared with Deloitte.

       44.     Sarmasti, who ran the tax accounting department and with whom Pauwels often

worked in evaluating BNYM’s wind investments, knew about and participated in Deloitte’s calls

and knew that Deloitte was aware of the Pauwels Model (and its proprietary nature).

       45.     On May 9, 2016, prior to the second conference call that month, Deloitte produced

a document that it sent to Sarmasti, Hegedus, Ruckel, and Pauwels outlining BNYM’s process for

evaluating wind investments. This document explicitly identified Pauwels by name (along with

his model) as part of both the evaluation and monitoring process, including as part of “model

review” during the due diligence work on a proposed investment. After receiving comments from

both Sarmasti and Hegedus, Deloitte revised the document and circulated an updated version on

May 13, 2016 that no longer identified Pauwels by name but instead referred to him and his tasks

as the work of an external financial modeling consultant. Deloitte therefore knew, by mid-May

2016, about Pauwels’ involvement with BNYM’s wind-energy investments, about his use of the

proprietary Pauwels Model (without, of course, knowing what the model itself was), and that his

work was integral to BNYM’s investment and monitoring process for wind energy projects.

       46.     Despite what BNYM told Pauwels, Deloitte was not simply evaluating BNYM’s

investment process. Rather, they were preparing to take over the modeling and monitoring work



                                               13
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 14 of 33



for BNYM’s wind investments—that is, to replace Pauwels. To further facilitate this replacement,

Deloitte seconded Amit Agarwal, a tax analyst and member of Deloitte Tax LLP’s Partnership

Solutions Group, to BNYM’s tax department (i.e., Sarmasti’s department). Agarwal’s task was to

learn how Pauwels modeled and monitored BNYM’s wind-energy investments.

       47.     Deloitte and BNYM knew that to fully replace Pauwels, Deloitte would need to

have a model for BNYM’s wind-energy investments. To avoid the time and expense of developing

a new model, BNYM provided the Pauwels Model and Pauwels Model Spreadsheets to Deloitte

in direct contravention of the understanding between BNYM and Pauwels. Agarwal, already

seconded to BNYM, was tasked with duplicating and understanding the Pauwels Model.

       48.     While the aforementioned scheme continued out of his view, BNYM informed

Pauwels in late 2016 that he should stop tracking and monitoring BNYM’s existing energy sector

investments. BNYM further informed Pauwels that they were in the process of engaging an

outside consulting firm to take over such monitoring responsibilities. In reality, BNYM had

already engaged Deloitte, a fact BNYM confirmed several months later (in February 2017), when

they notified Pauwels that Deloitte would be taking over the monitoring work.

       49.     Indeed, after BNYM asked Pauwels to stop monitor their investments, the task

transferred to Amit Agarwal, who was still seconded to BNYM. Agarwal monitored BNYM’s

energy sector investments; though Pauwels was not aware of who took over the monitoring work.

Notably, Agarwal boasts in his LinkedIn profile about “[c]reating excel based model for Wind

Credit, which include financial analysis of the client wind portfolio, PTC and HLBV (Hypothetical

Liquidation at Book Value) calculation [sic].”

       50.     However, the model Agarwal refers to—and the model that Deloitte used in its

monitoring work for BNYM—is, in sum and substance, the Pauwels Model.                This is no



                                                 14
           Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 15 of 33



coincidence. Monitoring the investments was a simpler task as compared to modeling a new

investment from scratch. Deloitte did not need to know how to create new versions of the Pauwels

Model for monitoring work—they could simply modify the existing versions that BNYM provided

to them. Thus, to monitor BNYM’s energy sector investments, Deloitte (through Agarwal, among

others) studied and copied the Pauwels Model Spreadsheets that BNYM provided. All this, while

BNYM adamantly assured Pauwels that they would do no such thing.

                              BNYM Lies to Pauwels About Deloitte

          51.   In early 2017, Pauwels was continuing to model new wind-energy investments for

BNYM and the bank was beginning work on the largest wind-energy investment that it had ever

contemplated (a transaction that Pauwels would need to model once the process proceeded further

along).

          52.   Then, in March 2017, as Pauwels was working on his analysis, he received an

invitation to participate in a conference call with Deloitte to provide his input on the projects that

BNYM had invested in during 2016. The invitation came from Mark Covey, who often worked

with BNYM to provide business and legal guidance on potential investments. Reza Sarmasti was

also invited to the call.

          53.   Pauwels refused to participate, and sent an email to Reza Sarmasti explaining that

he considered Deloitte to be competition (in no small part because they had just taken over his

work to monitor BNYM’s investments), adding that he had developed the Pauwels Model himself

and expected Deloitte to do the same.

          54.   Unknown to Pauwels, of course, was the fact that Deloitte already had copies of the

Pauwels Model Spreadsheets for BNYM’s investments from 2014, 2015, and 2016. The purpose

of the call—the reason for asking Pauwels to share his input on BNYM’s 2016 investments—was



                                                 15
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 16 of 33



so that Deloitte could better understand the transactions themselves by hearing about them from

Pauwels, who had conducted the analysis on those investments. Deloitte needed this information

so that they could better use and understand the existing proprietary Pauwels Model Spreadsheets

to monitor BNYM’s 2016 investments.

       55.     On March 10, 2017, Pauwels spoke with Sarmasti by phone. During the call,

Pauwels explicitly told Sarmasti: “I hope they [Deloitte] are not using my spreadsheets.” Sarmasti

falsely assured Pauwels that Deloitte had its own software and was not using the Pauwels Model

or Pauwels Model Spreadsheets.

       56.     As head of the tax accounting department who managed the relationship with

Deloitte and other accounting firms, Sarmasti knew that he was lying to Pauwels. Sarmasti knew

that BNYM’s tax accounting department deliberately gave the Pauwels Model Spreadsheets for

the 2014, 2015 and 2016 investments to Deloitte (11 spreadsheets, covering 18 windfarm

investments), betraying Pauwels’ confidences and going against not only his repeated instructions

to never share the Pauwels Model with third parties, but also the agreement and understanding that

Pauwels had with BNYM through Sarmasti, Hegedus, and Peterson. Sarmasti knew that Deloitte

were well aware of the confidential and proprietary nature of the Pauwels Model and, despite this,

had worked and continued to work on duplicating the Pauwels Model so that they could not only

monitor BNYM’s existing investments, but also model new investments. Sarmasti also knew that

Pauwels did not know and did not suspect that BNYM and Deloitte were doing any of this.

       57.     Still, Sarmasti needed to keep Pauwels in the dark about the work that BNYM and

Deloitte were doing to copy and exploit his proprietary Pauwels Model. Pauwels was still working

to analyze and model BNYM’s new wind-energy investments and Sarmasti knew that he would

soon need Pauwels to analyze and model the largest wind-energy investment that BNYM had



                                               16
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 17 of 33



contemplated (in which, it should be noted, BNYM was to be the sole investor). Sarmasti knew

that if he told Pauwels the truth, Pauwels would likely terminate his relationship with BNYM,

refuse to do any further work for the bank, and/or potentially commence legal proceedings.

Sarmasti, on behalf of BNYM, wanted to avoid all those consequences—and particularly wanted

Pauwels to finish his modeling work so that BNYM could surreptitiously send the Pauwels Model

Spreadsheet to Deloitte for use and duplication in its own monitoring work. Sarmasti therefore

lied to Pauwels in order to keep Pauwels oblivious of what BNYM and Deloitte were doing and to

ensure that Pauwels continued to work for BNYM and provide the bank with new spreadsheets for

the new wind-energy investments.

       58.     Because of Sarmasti’s lies and false assurances—and because he had no way of

knowing that BNYM and Deloitte had stolen the Pauwels Model—Pauwels did not take any

further actions to prevent or remedy the theft of his work, such as terminating his relationship with

BNYM, refusing to do any further work for the bank, and/or potentially commencing legal

proceedings. Thus, Sarmasti achieved his goal on behalf of BNYM: he successfully induced

Pauwels into continuing work on new BNYM wind energy investments by lying about Deloitte’s

use of and access to the Pauwels Model.

                           Pauwels Confronts BNYM, BNYM Retaliates

       59.     Throughout 2017 and the beginning of 2018, Pauwels remained unaware of

BNYM’s betrayal and the bad-faith conduct of BNYM and Deloitte. His workload did not

decrease from prior years, and he continued to work with BNYM to model and analyze new

investments, including the large wind-energy investment that he worked on in 2017 (and which

closed that year) along with a number of other, unrelated transactions. He continued to believe

that Deloitte was using its own software, as Sarmasti had assured him. He continued to think that



                                                 17
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 18 of 33



BNYM had abided by its agreement and understanding and that the Pauwels Model remained a

secret from Deloitte.

       60.     This all changed on April 12, 2018, when a BNYM employee forwarded Pauwels

a Deloitte monitoring spreadsheet and asked that he review some of the calculations and results

therein. Upon opening the file, it became clear to Pauwels that Deloitte’s “model” was a copy of

the Pauwels Model. The structure, layout, design, row headings, column headings, sequencing of

the calculations, and the formulas themselves were virtually identical to the Pauwels Model

Spreadsheets. Pauwels quickly realized that Deloitte was not using its own software, that the

Pauwels Model had not remained a secret from Deloitte, and that BNYM had not abided by their

agreement and understanding by giving Deloitte the Pauwels Model. To put it bluntly: Pauwels

realized soon after opening the received file that Deloitte was using the Pauwels Model in its

monitoring work for BNYM.

       61.     In early May 2018, Pauwels confronted both Sarmasti and Peterson about Deloitte’s

use of the Pauwels Model, expressed his disappointment and confusion over how this could have

happened, and demanded an explanation. Neither Sarmasti nor Peterson provided such an

explanation.

       62.     In a May 1, 2018 telephone call, Sarmasti noted that Pauwels was a “small advisor,”

that Sarmasti did not “take this shit” from even large advisors, and that BNYM had been doing a

favor for Pauwels by offering him the opportunity to review Deloitte’s copy of the Pauwels Model.

When Pauwels pressed Sarmasti about the theft of the Pauwels Model, Sarmasti first claimed that

BNYM had liked Pauwels’ “presentation” and then admitted that BNYM had sent the Pauwels

Model Spreadsheets to Deloitte so that they could copy that presentation. When Pauwels pointed

out that Deloitte had also copied the calculations and formulas in the Pauwels Model, Sarmasti



                                               18
          Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 19 of 33



simply said that BNYM could do whatever they wanted with the Pauwels Model. Moreover,

Sarmasti told Pauwels that Deloitte had advised him about certain perceived mistakes in the

Pauwels Model Spreadsheet, and while these were not mistakes but intentional features of the

Pauwels Model, Sarmasti’s familiarity with Deloitte’s use of the Pauwels Model was apparent.

Sarmasti then terminated the conversation.

         63.   On May 15, 2018, Pauwels spoke with Peterson, who also told Pauwels that he was

a “small advisor” and rhetorically asked whether Pauwels thought his “spreadsheets [were] the

Mona Lisa.” Peterson also did not offer an explanation or justification for how and why BNYM

and Deloitte stole the Pauwels Model.

         64.   Two weeks after his conversation with Sarmasti, and on the same day that he spoke

with Peterson, BNYM terminated their relationship with Pauwels, informing him that he should

stop working on any current engagements and that his work would be transferred to others.

                                  An Ongoing, Damaging Use

         65.   Deloitte continues to use the Pauwels Model in performing tracking work for

BNYM. Every month, it generates multiple tracking spreadsheets for BNYM’s energy sector

investments; the data for Deloitte’s monthly spreadsheets is generated using the stolen Pauwels

Model.

         66.   BNYM’s decision to terminate their relationship with Pauwels, meanwhile, has

deprived him of the potential income he would otherwise earn by using his proprietary Pauwels

Model to track and/or evaluate BNYM’s energy sector investments. Moreover, by giving the

Pauwels Model to Deloitte, BNYM has further damaged Pauwels by stealing his trade secret,

providing it to Pauwels’ competitor, and severely undercutting Pauwels’ ability to use the Pauwels

Model as his proprietary and unique tool for assessing energy sector investments.



                                               19
           Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 20 of 33



                         BNYM Refuses to Pay Pauwels’ Invoices in Full

       67.     As a final indignity, BNYM has refused to pay Pauwels’ invoices in full after

terminating their relationship.

       68.     Pauwels sent his last invoices to BNYM in late June 2018, covering work

performed for the bank from January 1, 2018 to May 15, 2018. The invoices sought compensation

for work such as pricing large intercompany loans (over £1 billion), valuing investments, and other

investment-related work for the bank.

       69.     In total, the invoices sought £169,720 for Pauwels’ 2018 work, using Pauwels’

standard rates that he had used with (and been paid by) BNYM throughout his relationship with

the bank.

       70.     BNYM refused to pay the full amount of Pauwels’ outstanding invoices. Nearly a

half-year after Pauwels had performed the work for BNYM, the bank suddenly claimed that some

of Pauwels’ valuation work should not have been charged at full price, that his research work

(which had been explicitly requested by the bank) could not be charged at all, and that some of the

work was duplicative (despite BNYM’s explicit requests for analysis of multiple scenarios).

BNYM then demanded that Pauwels discount and/or otherwise strike off some of his time—

BNYM had not previously asked for such reductions during their nine-year relationship with

Pauwels.

       71.     When Pauwels tried to argue that the discounts and offsets were unreasonable and

unwarranted, BNYM simply paid him the amount that they wanted and left a shortfall of £34,941

(over $40,000).

       72.     To date, the full amount of Pauwels’ invoices remains unpaid.




                                                20
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 21 of 33



                                FIRST CAUSE OF ACTION
                              Misappropriation of Trade Secrets
                                     (All Defendants)

       73.     The foregoing allegations are incorporated here as if fully set forth herein.

       74.     BNYM and Deloitte stole trade secrets from Pauwels—i.e., they stole the Pauwels

Model and Pauwels Model Spreadsheets (which contained the system of formulas and equations

that make up the Pauwels Model).

       75.     Pauwels possessed a trade secret and the course of dealing between BNYM and

Pauwels indicates that they were in a relationship of trust and confidence.

       76.     The Pauwels Model was a set of complex financial formulas, implemented in an

Excel spreadsheet (a Pauwels Model Spreadsheet), and constituted a unique and proprietary

method of tax equity investment analysis. Pauwels used the Pauwels Model to help obtain an

advantage over competitors in that (i) it allowed him to effectively evaluate potential investment

opportunities and (ii) no one else had access to the model outside himself and a very limited

number of people at BNYM (i.e., the three main recipients—Ruckel, Hegedus, and Sarmasti—

along with Peterson, on occasion, and Ruckel’s replacement, in December 2017). The model

advantaged Pauwels.

       77.     The Pauwels Model was a trade secret:

               a.     Only Pauwels and BNYM personnel knew of the model (it was, of

                      necessity, implemented in evaluation spreadsheets used internally at

                      BNYM), and Pauwels only shared it with very select people at BNYM (i.e.,

                      the three main recipients—Ruckel, Hegedus, and Sarmasti—along with

                      Peterson, on occasion, and Ruckel’s replacement, in December 2017);




                                                21
Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 22 of 33



    b.    Pauwels is self-employed, so he was the only one who understood and knew

          about the Pauwels Model outside BNYM;

    c.    Pauwels repeatedly and explicitly made it clear to BNYM throughout the

          course of his dealings that the Pauwels Model and Pauwels Model

          Spreadsheets were to remain secret by (a) refusing every request to disclose

          the full Pauwels Model to outside parties and (b) allowing just the disclosure

          of a simplified version on only two occasions;

    d.    On multiple occasions, after admonishing Sarmasti and Hegedus that the

          Pauwels Model and the Pauwels Model Spreadsheet were proprietary and

          could not be shared broadly within BNYM or with third parties, Sarmasti

          and Hegedus agreed to Pauwels’ confidentiality instructions; Peterson, too,

          understood and agreed that Pauwels’ models were his property and were to

          remain confidential;

    e.    While BNYM paid Pauwels for his expertise and guidance, the Pauwels

          Model was a very effective tool in helping Pauwels perform his work for

          BNYM to value, assess, and monitor wind-energy investments (Pauwels’

          expertise in financial modeling was a core reason for Peterson approaching

          Pauwels about the collaboration with BNYM);

    f.    Pauwels developed the model on his own through months of effort and

          analysis;

    g.    As this is a proprietary set of formulas and incorporates Pauwels’ unique

          insight into the alternative energy market, it would be extremely difficult to

          duplicate the Pauwels Model; and



                                    22
        Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 23 of 33



              h.      To the extent third parties were privy to the result of the Pauwels Model,

                      they would at most see abbreviated, highly-excerpted versions of the

                      Pauwels Model Spreadsheets.

       78.    The course of dealing between Pauwels and BNYM indicates that they were in a

relationship of trust and confidence. Among other things:

              a.      Pauwels worked with BNYM after being approached by Peterson, his friend

                      and trusted colleague, whom Pauwels trusted to keep his proprietary and

                      confidential models secret;

              b.      In sharing his opinions and advice with BNYM, Pauwels only attached the

                      Pauwels Model Spreadsheet when it was necessary to further help BNYM

                      understand his expert guidance;

              c.      BNYM respected Pauwels’ decision, on multiple occasions, not to share the

                      Pauwels Model with third parties;

              d.      BNYM also, through Sarmasti, Peterson, Hegedus, and others,

                      acknowledged and agreed with Pauwels’ assertion of a confidential,

                      proprietary interest in the Pauwels Model;

              e.      Pauwels relied on BNYM’s agreement and understanding regarding the

                      proprietary and confidential nature of the Pauwels Model and Pauwels

                      Model Spreadsheets; and

              f.      Pauwels also relied on the fact that—as far as he knew—BNYM had abided

                      by its agreement and understanding to keep all his models (including the

                      Pauwels Model) confidential for more than half a decade.




                                               23
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 24 of 33



       79.     Despite this relationship and Pauwels’ explicit instructions to the contrary, BNYM

and Deloitte stole the Pauwels Model.

       80.     BNYM took for its own and then gave to Deloitte the Pauwels Model Spreadsheets

for use and duplication.

       81.     Despite knowing about the confidential and proprietary nature of the Pauwels

Model, Deloitte accepted the Pauwels Model Spreadsheets without permission from Pauwels,

copied the Pauwels Model Spreadsheets, and used the Pauwels Model to act as a direct substitute

for Pauwels—with whom they were competing for BNYM’s business.

       82.     Deloitte was aware that Pauwels developed and used the proprietary Pauwels

Model, and was placed on notice of this by at least March 2016, when BNYM arranged for Pauwels

to participate in a conference call with Deloitte to discuss BNYM’s wind-energy investment

evaluation process at a high level.

       83.     As a result of Defendants’ actions, Pauwels has suffered and will continue to suffer

millions of dollars in damages in the form of lost earnings and a diminished ability to use his trade

secret (the Pauwels Model) to obtain an advantage in the market for analyzing and monitoring

energy sector investments.

                             SECOND CAUSE OF ACTION
          Unfair Competition – Misappropriation of Labor, Skill, and Expenditure
                                    (All Defendants)

       84.     The foregoing allegations are incorporated here as if fully set forth herein.

       85.     Pauwels has a property interest in the Pauwels Model, which he developed through

significant labor, skill, and expenditure:




                                                 24
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 25 of 33



               a.     The Pauwels Model was a set of complex financial formulas, implemented

                      in an Excel spreadsheet, and constituted a unique and proprietary method of

                      tax equity investment analysis;

               b.     Pauwels developed the model on his own through months of effort and

                      analysis; and

               c.     As this is a proprietary set of formulas and incorporates Pauwels’ unique

                      insight into the alternative energy market, it would be extremely difficult to

                      duplicate the Pauwels Model.

       86.     The course of dealing between BNYM and Pauwels indicates that they were in a

relationship of trust and confidence, in which Pauwels provided confidential information about the

Pauwels Model to BNYM and insisted that they keep it confidential.

       87.     Deloitte was aware that Pauwels developed and used the proprietary Pauwels

Model, and was placed on notice of this by at least March 2016, when BNYM arranged for Pauwels

to participate in a conference call with Deloitte to discuss BNYM’s wind-energy investments at a

high level.

       88.     BNYM and Deloitte misappropriated the Pauwels Model in bad faith.

       89.     BNYM gave the model to Deloitte, despite (a) repeated instructions from Pauwels

that his Pauwels Model and Pauwels Model Spreadsheets should not be shared within BNYM or

with third parties and (b) repeated assurances to Pauwels that they would keep his Pauwels Model

and Pauwels Model Spreadsheet confidential. BNYM provided the model to Deloitte so that

Deloitte could use and copy it, and then provide the services that Pauwels was already providing

BNYM. That way, BNYM and Deloitte could avoid the time and expense of having Deloitte

develop a substitute model; BNYM also deceived Pauwels to prevent Pauwels from taking any



                                                25
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 26 of 33



actions that would have mitigated the damage resulting from BNYM and Deloitte stealing his

Pauwels Model.

       90.     Deloitte accepted and used the Pauwels Model in order to (a) acquire BNYM’s

business from Pauwels while (b) avoiding the time and expense of developing their own model or

models through their own labor, skill, and expenditure.

                                 THIRD CAUSE OF ACTION
                                         Fraud
                                        (BNYM)
       91.     The foregoing allegations are incorporated here as if fully set forth herein.

       92.     Sarmasti, on behalf of BNYM (both BNY Mellon and the Bank), told Pauwels that

Deloitte had its own software and was not using the Pauwels Model to monitor BNYM’s energy

sector investments.

       93.     This was a false and misleading representation.

       94.     Given (a) Sarmasti’s role at BNYM as head of the tax accounting department, (b)

his experience with Pauwels and the Pauwels Model, (c) his role overseeing the relationships

between BYNM and accounting firms (such as Deloitte), (d) his relationship with Deloitte, and

(e) his participation in telephone calls, discussions, and correspondence with Deloitte, Sarmasti

knew that BNYM—in particular, BNYM’s tax accounting department—had given Deloitte the

Pauwels Model Spreadsheets and that Deloitte was copying and using the Pauwels Model.

       95.     Sarmasti lied to Pauwels to induce Pauwels into continuing to work for BNYM,

model BNYM’s contemplated wind-energy investments, and continue providing BNYM with

fresh analysis of its investments using the Pauwels Model (which BNYM could then hand over to

Deloitte).

       96.     The continued confidentiality of the Pauwels Model, along with Deloitte’s use (or,

rather, non-use) of the Pauwels Model, were important, material facts for Pauwels.

                                                26
        Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 27 of 33



       97.    Pauwels did not know and could not reasonably know that Sarmasti was lying and

misleading him.

       98.    In reasonable reliance on Sarmasti’s material misrepresentation, Pauwels refrained

from taking any action that would have mitigated the damage resulting from BNYM and Deloitte

stealing his Pauwels Model, including terminating his relationship with BNYM, refusing to do any

further work for the bank, and/or potentially commencing legal proceedings.

       99.    As a result of his reasonable reliance, Pauwels has been damaged.

                                     FOURTH CAUSE OF ACTION
                                      Negligent Misrepresentation
                                                (BNYM)
       100.   The foregoing allegations are incorporated here as if fully set forth herein.

       101.   The course of dealing between Pauwels and BNYM indicates that they were in a

special relationship so close as to approach that of privity, thereby imposing a duty on BNYM—

and, by extension, their respective agents and employees, including Sarmasti—to impart correct

information to Pauwels. For example:

              a.      Pauwels’ role as an independent advisor to BNYM and his close, repeated

                      dealings with BNYM regarding major financial transactions made it critical

                      for BNYM to provide Pauwels with timely, accurate, and correct

                      information;

              b.      Pauwels’ repeated, express instructions to BNYM to keep his proprietary

                      Pauwels Model confidential likewise required BNYM to provide Pauwels

                      with truthful information regarding what BNYM did with any spreadsheets

                      generated by Pauwels using his Pauwels Model; and




                                               27
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 28 of 33



               c.      BNYM, through Sarmasti, Peterson, Hegedus, and others, acknowledged

                       and agreed with Pauwels’ assertion of a confidential, proprietary interest in

                       the Pauwels Model.

       102.    BNYM knew that because of its relationship with Pauwels, any statements to

Pauwels about the use, confidentiality, and dissemination of the Pauwels Model or Pauwels Model

Spreadsheets would be relied upon and used by Pauwels to evaluate whether to take protective

action (e.g., terminate his relationship with BNYM and avoid providing any further Pauwels

Model Spreadsheets to the bank).

       103.    Sarmasti, on behalf of BNYM (both BNY Mellon and the Bank), told Pauwels that

Deloitte had its own software and was not using the Pauwels Model to monitor BNYM’s energy

sector investments.

       104.    This was an incorrect, false, and misleading representation. Given Sarmasti’s role

at BNYM as head of the tax accounting department, his experience with Pauwels and the Pauwels

Model, his role overseeing the relationships between BYNM and accounting firms (such as

Deloitte), his relationship with Deloitte, and his participation in telephone calls, discussions, and

correspondence with Deloitte, Sarmasti knew that BNYM—in particular, BNYM’s tax accounting

department—had given Deloitte the Pauwels Model Spreadsheets and that Deloitte was copying

and using the Pauwels Model.

       105.    Pauwels did not know and could not reasonably know that Sarmasti’s statement to

him was false and incorrect.

       106.    In reasonable reliance on Sarmasti’s misrepresentation, Pauwels refrained from

taking any action that would have mitigated the damage resulting from BNYM and Deloitte




                                                 28
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 29 of 33



stealing his Pauwels Model, including terminating his relationship with BNYM, refusing to do any

further work for the bank, and/or potentially commencing legal proceedings.

       107.    As a result of his reasonable reliance, Pauwels has been damaged.

                                     FIFTH CAUSE OF ACTION
                                         Unjust Enrichment
                                             (BNYM)
       108.    The foregoing allegations are incorporated here as if fully set forth herein.

       109.    By taking the Pauwels Model and Pauwels Model Spreadsheets and giving them to

Deloitte to use and copy, despite Pauwels’ express admonition against doing so, BNYM enriched

themselves by avoiding the time and expense of paying Deloitte to develop their own model for

analyzing BNYM’s wind-energy investments, which would have taken more time and been more

expensive than just copying the Pauwels Model. BNYM was therefore able to continue benefiting

from the Pauwels Model (which Deloitte was now using, contrary to Pauwels’ express

instructions) despite terminating its relationship with Pauwels and replacing him with Deloitte.

       110.    BNYM, in short, was able to terminate its relationship with Pauwels and replace

him with Deloitte (first for monitoring and then altogether) without having to pay Deloitte for a

new model or suffering delays in the analysis of their wind-energy investments, all because they

could continue to benefit from Deloitte’s use of the Pauwels Model.

       111.    Because Pauwels (a) had his model taken from him against his instructions and

wishes, (b) was deceived by BNYM as to their plans to give the Pauwels Model to Deloitte, and

(c) was ultimately terminated after BNYM took what they wanted from Pauwels (i.e., his model)

surreptitiously, BNYM was enriched at Pauwels’ expense.




                                                29
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 30 of 33



       112.    BNYM paid Pauwels for his analysis and advice, and knew and understood that if

Pauwels ever sent them a Pauwels Model Spreadsheet, that it represented his proprietary property

and was only being shared in confidence to help illustrate Pauwels’ expert advice.

       113.    By ignoring Pauwels’ express instructions, breaching their understanding with

Pauwels about the proprietary and confidential nature of the Pauwels Model and Pauwels Model

Spreadsheets, and finally by lying to Pauwels about Deloitte’s access to and use of the Pauwels

Model and Pauwels Model Spreadsheets, BNYM unjustly enriched itself, and equity and good

conscience cannot permit BNYM to retain their ill-gotten gains.

                                     SIXTH CAUSE OF ACTION
                                         Unjust Enrichment
                                             (Deloitte)
       114.    The foregoing allegations are incorporated here as if fully set forth herein.

       115.    By taking, using, and duplicating the Pauwels Model and Pauwels Model

Spreadsheets, Deloitte enriched themselves by (a) being able to perform—and be compensated

for—the monitoring work that Pauwels had previously performed for BNYM and (b) acquiring a

fully developed financial model for BNYM’s wind-energy investments without the time and

expense of developing one for themselves.

       116.    Because Pauwels (a) had his model taken from him against his instructions and

wishes, (b) was unaware that Deloitte (with BNYM’s blessing) had acquired, used, and duplicated

the Pauwels Model, and (c) was ultimately terminated after Deloitte had what it needed to perform

Pauwels’ work for BNYM in his stead (i.e., his model), Deloitte was enriched at Pauwels’ expense.

       117.    Deloitte knew—as early as March 2016—that Pauwels used his own, proprietary

model to help analyze, evaluate, and monitor BNYM’s wind-energy investments. Deloitte knew

that the Pauwels Model was confidential and was not to be shared broadly within BNYM or with

third parties (including Deloitte). Deloitte, nonetheless, seconded an employee with BNYM’s tax

                                                30
           Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 31 of 33



accounting department in order to study and duplicate the Pauwels Model, which BNYM provided

to them in the Pauwels Model Spreadsheets that Pauwels had generated for the bank’s 2014, 2015,

2016, and 2017 wind-energy investments.

       118.      Because Deloitte deliberately took for their own, duplicated, and then used the

Pauwels Model despite knowing that it was proprietary and confidential, Deloitte unjustly enriched

itself, and equity and good conscience cannot permit Deloitte to retain their ill-gotten gains.

                                     SEVENTH CAUSE OF ACTION
                                          Unjust Enrichment
                                              (BNYM)
       119.      The foregoing allegations are incorporated here as if fully set forth herein.

       120.      BNYM refused to pay the full £169,720 for Pauwels’ final, June 2018, invoices.

       121.      Instead, BNYM only paid him £134,779, leaving a shortfall of £34,941 (over

$40,000).

       122.      BNYM had never before demanded discounted rates or for Pauwels to not bill for

work that the bank itself had requested.

       123.      By failing to pay Pauwels in full for the work that he performed for BNYM from

January 1, 2018 through May 15, 2018, BNYM were able to enrich themselves at Pauwels’

expense.

       124.      Specifically, BNYM received the benefit of Pauwels’ continued analysis, research,

valuations, and modeling work for less than the price that Pauwels and BNYM had agreed he

would be paid.

       125.      Despite express demands for a full payment, BNYM paid lower rates (based on a

discount that BNYM themselves decided to impose) for Pauwels’ valuable work, benefiting

BNYM, denying Pauwels the full value of his work, and adding insult to injury.



                                                  31
         Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 32 of 33



        126.    Pauwels deserves to be paid for the full value of his work, and equity and good

conscience cannot permit BNYM to retain their ill-gotten gains.

                                      PRAYER FOR RELIEF

       WHEREFORE, as redress for the foregoing legal violations, Pauwels respectfully requests

that this Court, either cumulatively or in the alternative:

        1.      Award Pauwels damages, including compensatory damages, damages in quantum

meruit, and punitive damages, for Defendants’ misappropriation of trade secrets (the Pauwels

Model), misappropriation of labor, skills, and expenditures, termination of the BNYM-Pauwels

relationship, fraud, negligent misrepresentation, unjust enrichment, and BNYM’s failure to fully

pay Pauwels’ invoices;

        2.      Issue an injunction against Defendants to halt the use of the proprietary Pauwels

Model and all related spreadsheets;

        3.      Award Pauwels reasonable attorneys’ fees and his costs of suit; and

        4.      Award Pauwels any such further relief as the Court may deem appropriate.

                                     DEMAND FOR A JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38 and to the extent that it is permitted by law,

Plaintiff demands a trial by jury in this action of all issues so triable.




                                                   32
       Case 1:19-cv-02313-RA Document 63 Filed 03/19/20 Page 33 of 33



Dated: New York, New York
       March 19, 2020

                                          Respectfully submitted,

                                          /s/ Joshua I. Schiller

                                          Joshua I. Schiller
                                          Benjamin Margulis
                                          BOIES SCHILLER FLEXNER LLP
                                          55 Hudson Yards
                                          New York, NY 10001
                                          Tel: (212) 446-2300
                                          jischiller@bsfllp.com
                                          bmargulis@bsfllp.com

                                          Counsel for Plaintiff André Pauwels




                                     33
